Citation Nr: 0807668	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from August 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which granted service-
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 50 percent.


FINDINGS OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by reports of nightmares and flashbacks, sleep 
disturbances, depression, impaired impulse control, panic 
attacks, concentration and memory problems, occasional 
thoughts of suicide, and Global Assessment of Functioning 
scores ranging from 55 to 35; those manifestations overall 
are indicative of moderate to severe, but not total, 
impairment in occupational and social functioning.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD are met for the entirety of the 
appeal period (i.e. from the date of the original PTSD claim 
filed in April 2002).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's April 2002 PTSD claim, the 
RO issued a duty to assist letters in May 2002 which advised 
the veteran of VA's duty to assist him to obtain evidence to 
support the service connection claim for PTSD.  The letters 
advised the veteran that he should identify dates and 
locations of treatment and of medical evidence, lay 
statements, employments records, etc. which support his 
claim.  

Thereafter, the RO granted service connection and an 
evaluation of 50 percent for PTSD in a March 2004 rating 
decision, and the veteran disagreed with the assignment of 
this initial evaluation.  That disagreement gave rise to this 
appeal, and VA has issued a subsequent duty to assist letter 
in September 2004 addressing both a TDIU claim and the 
increased rating claim for PTSD.  That VCAA letter discussed 
the duties and responsibilities of VA and the veteran as 
pertains to obtaining and providing evidence in support of 
the claim, but did not make specific reference to the 
relevant diagnostic code and criteria required for an 
increased evaluation for PTSD.  However, as part of the March 
2004 rating decision providing the grant of a 50 percent 
evaluation for PTSD, the veteran was notified of the criteria 
for an evaluation in excess of 50 percent for PTSD.  
Following his disagreement with the assigned evaluation, the 
veteran was provided with an October 2004 statement of the 
case (SOC) which set forth, in pertinent part, the complete 
text of 38 C.F.R. § 4.130, Diagnostic Code 9411, providing 
the criteria for schedular evaluations for PTSD.  
Accordingly, the Board believes that the type of notice 
discussed in the case of Vazquez-Flores v. Peake, -- Vet. 
App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), has 
been provided for the veteran.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in 2008 
additional evidence was provided for the record accompanied 
by a waiver.  Subsequently, the veteran has not indicated 
that he has any additional evidence to present or identify in 
pursuit of his claim.  As to the claim for an increased 
evaluation for PTSD, the veteran has presented himself for 
evaluations in 2002, 2004 and 2006 (private), and VA clinical 
records reflecting treatment for PTSD throughout the pendency 
of the appeal have been associated with the claims file.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It does not appear that this notice was provided for the 
veteran.  However, in light of the grant of an increased 
rating herein and the assignment of an effective date of 
which dates back to the filing of the original PTSD claim in 
April 2002, the Board finds that there is no prejudice to the 
veteran in adjudicating this claim; moreover, both the rating 
and effective date assigned are separately appealable issues 
which may be pursued in the future.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Factual Background

The veteran's DD 214 forms indicate that he served with the 
United States Navy with service aboard the USS Bonefish and 
later the USS Trepang.  His primary specialty was a 
torpedoman.   

The veteran filed his original service connection claim for 
PTSD in April 2002.  In a March 2004 rating action, service 
connection for PTSD was granted and a 50 percent evaluation 
was assigned effective from April 2002.  That grant was based 
on service medical records which document that a fire 
occurred on-board the USS Bonefish in 1987 (the submarine to 
which the veteran was assigned) resulting in some deaths, and 
that the veteran was subsequently treated for symptoms of 
PTSD.  

The evidence before the RO in March 2004 also included a 
February 2004 VA examination report.  At that time, it was 
reported that the veteran was employed and working 23 hours a 
week at a home improvement store.  It was noted that he had 
gotten divorced in 1992 and had 2 children who lived with his 
ex-wife.  The veteran's complaints included depression, 
nightmares, lack of ambition and sleep impairment.  Mental 
status examination revealed that the veteran was neat and 
well-oriented.  There was no evidence of a psychotic thought 
process and the veteran denied having visual or auditory 
hallucinations.  There was no indication of memory 
impairment.  Legal troubles consisting of multiple drunk 
driving citations and owing back child support payments were 
noted.  The examiner also reported a history of substance 
abuse, explaining that the veteran abused cocaine and had 
smoked crack on and off since 1992.  A history of heavy 
alcohol use with current use estimated as two to four 24 
ounce beers a day was reported.  

The VA examiner indicated that the veteran continued to have 
recurrent intrusive distressing recollections of the fire 
occurring aboard the USS Bonefish which killed three of his 
colleagues.  He was also demonstrating symptoms of avoidance, 
diminished interest and participation in activities, feelings 
of detachment and estrangement from others, sleep impairment, 
difficulty concentrating, hyervigilence, and anxiety.  
Chronic PTSD was diagnosed.  A GAF (Global Assessment of 
Functioning) score of 50 was assigned, indicative of serious 
impairment in social and occupational functioning.  The 
examiner also opined that the veteran's PTSD and his 
substance abuse were related. 

Also on file at that time were VA records dated from April 
2002 to August 2002 and an August 2003 statement from the 
veteran's ex-wife.  The VA records document that the veteran 
was being treated for substance abuse and PTSD symptomatology 
which included symptoms of: depression, suicidal ideation, 
loss of important relationships in his life including his 
children, nightmares and sleep impairment.  A GAF score of 55 
was assigned in May 2002.  The statement from the veteran's 
ex-wife, indicated that after the fire on the USS Bonefish 
the veteran's condition deteriorated and he was having 
nightmares and drinking heavily.  She indicated that 
ultimately she divorced the veteran due to his drinking and 
abusiveness and reported that thereafter, he had little 
contact with her or the children.  She noted that he was 
homeless and jobless for long periods of time.  

In October 2004, additional VA treatment records dated in 
2002 and 2003 were added to the file.  These records reflect 
that the veteran underwent a psychology assessment in May 
2002, at which time, he gave details of a tragic fire which 
occurred while he was serving on a submarine.  He reported 
that he had symptoms of intrusive thoughts and memories of 
that event, and acknowledged using drugs and alcohol to numb 
these thoughts.  It was reported that he was divorced and had 
little contact with his 2 children and had not held a job for 
longer than 4 to 5 months since leaving service.  Axis I 
diagnoses of alcohol and cocaine dependence and rule out PTSD 
were made.  A GAF score of 42 for the past 6 months was 
assigned.  PTSD was diagnosed later in May 2002.  Overall the 
2002 to 2003 VA medical records document treatment for 
substance abuse and PTSD and reflect that the veteran's 
symptoms included: nightmares, sleep impairment, social 
isolation, legal and financial problems, and depression.

On file is an undated statement from an LPN who had rented a 
room from the veteran and had lived with him for several 
months (accompanied by a waiver - see February 2008 written 
brief).  She reported that the veteran would wake up at night 
due to nightmares, was frequently depressed and did not 
handle stress well.  She also indicated that he experienced 
panic attacks and became agitated easily.
The record contains an assessment of the veteran conducted by 
a licensed social worker (LSW) in December 2006 (also 
accompanied by a waiver - see February 2008 written brief).  
The employment history revealed that since 1992, the veteran 
had worked at approximately 70 jobs including construction 
and restaurant work.  It was noted that he was unable to 
tolerate close supervision and authority figures which 
ultimately led to him quitting jobs or being fired.  It was 
reported that the veteran had been married, but had been 
separated from his wife for 16 years.  It was commented that 
the veteran was unable to sustain the close and intimate 
relationship that marriage required.  

Mental status examination revealed that the veteran was 
dressed neatly and was fully oriented.  Thoughts were logical 
and there was no evidence of hallucinations, delusions, 
psychoses, or thought disorders.  Cognitive function was 
average and judgment and insight were described as good.  
Concentration and short term memory were described as 
impaired.  The LSW indicated that the veteran was unable to 
remember relatively simple instructions and tasks.  It was 
reported that the veteran experienced panic attacks and 
recurrent and intrusive memories of the submarine fire and 
the death of his friends.  The report revealed that the 
veteran experienced recurrent depression with associated 
symptoms of helplessness, hopelessness, loss of energy, 
interest and motivation, sleep impairment, nightmares, and 
suicidal ideation, without plan.  It was also noted that he 
had avoidant symptoms including depression, isolation, 
numbing, avoidance of people and places and emotional 
distancing and constricting from relationships.  The LCW also 
identified symptoms of problems with authority figures and 
co-workers, heightened startle response and angry eruptions 
over minor things.  Chronic PTSD was diagnosed and it was 
reported that the GAF score had not been over 35 in the past 
year.  

Legal Analysis

The veteran contends that the severity of his service-
connected PTSD has increased warranting an evaluation in 
excess of the 50 percent evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The evidence establishes that consistently since the veteran 
filed his claim in 2002 steady symptoms of sleeplessness, 
nightmares, intrusive thoughts of the fire aboard the USS 
Bonefish, panic attacks and depression have manifested, all 
of which are consistent with the criteria warranting the 
currently assigned 50 percent evaluation.  The Board observes 
that these symptoms have remained more or less constant 
problems since that time.  In addition, as evidenced by the 
veteran's assigned GAF scores which since 2002 have 
fluctuated between about 55 (May 2002) and 35 (December 
2006), steadily decreasing over time, the severity of his 
PTSD has ranged from moderate to major impairment.  

Socially, the veteran is divorced and lives alone, sometimes 
homeless.  It is clear that manifestations such as isolation, 
detachment and an inability to participate in intimate 
relationships, including those with a spouse and children, 
have resulted in significant impairment which may best be 
described as an inability to establish and maintain effective 
relationships, as contemplated by the criteria for a 70 
percent evaluation.    

Industrially, the record reflects that the veteran has held 
60 to 70 jobs since his discharge from service in 1992.  An 
October 2004 examination report indicated that he was working 
23 hours a week at a home improvement store.  Documented 
symptoms of PTSD affecting the veteran's employability 
include loss of motivation, inability to get along with co-
workers and authority figures, apathy, and some indications 
of memory and concentration problems.  Overall, the veteran 
symptoms are indicative of difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); as contemplated by the criteria for a 70 percent 
evaluation.  

Significantly, since 2002, the clinical records contain 
mention of symptoms of suicidal ideation and increased anger 
and irritability, which might also be described as impaired 
impulse control, as enumerated under the criteria used for 
the evaluation of a 70 percent evaluation for PTSD.  While 
these symptoms do not appear to be consistently present, they 
periodically appear, and do not appear to have resolved.  In 
light of the aforementioned evidence and with the application 
of the benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's service-connected psychiatric 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2007).

However, neither the PTSD symptoms manifested nor the GAF 
scores assigned between 2002 and the present time, varying 
from 55 to 35, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 35, is, as noted above, indicative of major, but not 
total, social and occupational impairment.  The record 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers.  The veteran 
continues to perform activities of daily living independently 
and has consistently maintained his personal appearance to a 
socially acceptable level, without any indication of grossly 
inappropriate behavior.  His judgment and insight have 
generally been described as good.  

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the veteran may be uncomfortable 
around people and prefer to be alone, this does not equate to 
a finding that he has total social impairment.  There is no 
indication that the veteran is violent or a threat to others.  
Although the veteran's current employment status is unclear, 
the record to this point does not contain an opinion to the 
effect that he is entirely unemployable due to his PTSD.  

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met for the 
entirety of the appeal period (i.e. from April 2002, 
forward).  However, the criteria for a 100 percent schedular 
evaluation are not met, as there is no clinical indication 
that the veteran is totally socially impaired or that he is 
not employable in any fashion.  He performs independently the 
activities of daily living, household chores, hygiene, and 
the like.  The GAF scores assigned reflect moderate to 
severe/major, but not totally incapacitating severity of 
PTSD.  Thus, while the criteria for a 70 percent evaluation 
have been met and the appeal is granted to this extent, the 
criteria for a total schedular evaluation for PTSD are not 
met for any portion of the appeal period.  See 38 C.F.R. § 
4.130, DC 9411, supra; Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In essence, the preponderance of 
the evidence is against an evaluation in excess of 70 percent 
for PTSD.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 70 percent for any portion of the appeal period.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


